—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered March 19, 1997, convicting him of rape in the first degree (two counts), sodomy in the first degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the Supreme Court deprived him of his constitutional and statutory right to be present at a material stage of the trial and committed reversible error when it allowed the jury, at its request, to view certain trial exhibits in his absence. However, the delivery of the exhibits to the jury was a ministerial act and “[i]t cannot be said that the defendant’s presence for [that] aspect of the trial had a reasonably substantial relationship to his opportunity to defend against the charges” (People v Griffin, 241 AD2d 501; see, People v Harris, 76 NY2d 810; People v Rodriguez, 192 AD2d 731; People v Murphy, 176 AD2d 899).
The defendant’s remaining contentions, including those *260raised in his supplemental pro se brief, are without merit. Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.